Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this 10th
day of August, 2010, by and among Blue Gem Enterprise, Inc., a Florida
corporation (the “Company”) and Title Beverage Distribution, Inc., a Florida
company (“Title”), and the persons executing this Agreement listed on the
signature page hereto under the heading “Title Shareholders” (referred to as the
“Title Shareholders”), each a “Party” and collectively the “Parties,” upon the
following premises:


Premises.


WHEREAS, the Title Shareholders own 100,000,000 shares of common stock, totaling
one-hundred percent (100%) of the issued and outstanding shares of Title;


WHEREAS, the Company is a publicly-held corporation organized under the laws of
the State of Florida whose common stock (the “Common Stock”) is quoted on the
Over-The-Counter Bulletin Board under the symbol “BGEM”;


WHEREAS, Title is a privately held corporation organized under the laws of the
State of Florida;


WHEREAS, the Company desires to acquire 100% of the issued and outstanding
shares of  Title in exchange for unissued shares of the Company’s common stock
(the "Exchange Offer" or the “Exchange”), so that Title will become a
wholly-owned subsidiary of the Company; and


WHEREAS, the Title Shareholders desire to exchange all of their shares in Title
in exchange for shares of authorized but unissued shares of common stock of the
Company;


Agreement


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, it is hereby agreed as follows:


ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF
TITLE AND THE TITLE SHAREHOLDERS


As an inducement to and to obtain the reliance of the Company, except as set
forth on the Title Schedules (as hereinafter defined, which shall contain any
exceptions or qualifications to the representations and warranties are set forth
below), Title and the Title Shareholders represent and warrant as follows:


Section 1.01  Organization.  Title is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Florida. Title has
the corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets and to carry on its business
in all material respects as it is now being conducted, including qualifications
to do business as a foreign corporation in the states or countries in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification, except where failure to be so qualified
would not have a material adverse effect on its business.  Included in the Title
Schedules are complete and correct copies of the Certificate of Incorporation
and Bylaws of Title as in effect on the date hereof.  The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of Title’s Certificate of
Incorporation (or similar organizational documents) or Bylaws.  Title has taken
all actions required by law, its Certificate of Incorporation (or similar
organizational documents), or otherwise to authorize the execution and delivery
of this Agreement.  Title has full power, authority, and legal right and has
taken all action required by law, its Certificate of Incorporation (or similar
organizational documents), and otherwise to consummate the transactions herein
contemplated.

 
 

--------------------------------------------------------------------------------

 
Section 1.02  Capitalization.


(a)  The authorized capitalization of Title consists of 250,000,000 shares of
common stock of which 100,000,000 shares are currently issued and outstanding.


(b)  All issued and outstanding shares of Title are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person.


Section 1.03  Subsidiaries and Predecessor Corporations.  Title does not have
any predecessor corporation(s) or subsidiary(ies), and does not own,
beneficially or of record, any shares of any other corporation, other than as
set forth on Schedule 1.03, attached hereto.


Section 1.04  Other Information.


(a)  Title has no liabilities with respect to the payment of any federal,
provincial, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable or
as provided in the Title Schedules.


(b)  Title has filed all federal, provincial, state or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof.  Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.


(c)  The books and records of Title are in all material respects complete and
correct and have been maintained in accordance with good business and accounting
practices.


(d)  Title has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise in excess of One Hundred Thousand Dollars
($100,000) except as disclosed in writing to the Company on Schedule 1.04, which
liabilities in aggregate shall not exceed $100,000 in total, including payables,
on the Closing Date.


 
-2-

--------------------------------------------------------------------------------

 
Section 1.05  Information.  The information concerning Title set forth in this
Agreement and in the Title Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.


Section 1.06  Options, Warrants, Convertible Securities.  There are no existing
options, warrants, calls, convertible securities or commitments of any character
relating to the authorized and unissued stock of Title.


Section 1.07  Absence of Certain Changes or Events.  Except as set forth in this
Agreement or the Title Schedules, since August 31, 2009:


(a)  There has not been (i) any material adverse change in the proposed
business, operations, properties, assets, or condition of Title or (ii) any
damage, destruction, or loss to Title (whether or not covered by insurance)
materially and adversely affecting the business or financial condition of Title;


(b)  Title has not (i) amended its Certificate of Incorporation (or similar
documents) or Bylaws; (ii) declared or made, or agreed to declare or make, any
payment of dividends or distributions of any assets of any kind whatsoever to
stockholders or purchased or redeemed, or agreed to purchase or redeem, any of
its capital stock; (iii) waived any rights of value which in the aggregate are
outside of the ordinary course of business or material considering the business
of Title; (iv) made any material change in its method of management, operation
or accounting; (v) entered into any other material transaction other than sales
in the ordinary course of its business; (vi) made any accrual or arrangement for
payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee; (vii) increased
the rate of compensation payable or to become payable by it to any of its
officers or directors or any of its salaried employees whose monthly
compensation exceeds Ten Thousand Dollars ($10,000); or (viii) made any increase
in any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees;


(c)  Title has not (i) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
in excess of $100,000 except as disclosed herein and except liabilities incurred
in the ordinary course of business; (ii) paid or agreed to pay any material
obligations or liability (absolute or contingent) other than current
liabilities, and current liabilities incurred in the ordinary course of business
and professional and other fees and expenses in connection with the preparation
of this Agreement and the consummation of the transactions contemplated hereby;
(iii) sold or transferred, or agreed to sell or transfer, any of its assets,
properties, or rights (except assets, properties, or rights not used or useful
in its business which, in the aggregate have a value of less than One Hundred
Thousand Dollars ($100,000)), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value of less
than One Hundred Thousand Dollars ($100,000)); or (iv) made or permitted any
amendment or termination of any contract, agreement, or license to which they
are a party if such amendment or termination is material, considering the
business of Title, otherwise than in the ordinary course of business; and


 
-3-

--------------------------------------------------------------------------------

 
(d)  To the best knowledge of the Title Shareholders, Title has not become
subject to any law or regulation which materially and adversely affects, or in
the future may adversely affect, the business, operations, properties, assets,
or condition of Title.


Section 1.08  Title and Related Matters.  No third party has any right to, and
Title has not received any notice of infringement of or conflict with asserted
rights of others with respect to, any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names, or
copyrights which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse effect
on the proposed business, operations, financial condition, income, or business
prospects of Title or any material portion of its properties, assets, or rights.


Section 1.09  Litigation and Proceedings.  There are no actions, suits, or
proceedings pending or, to the knowledge of the Title Shareholders after
reasonable investigation, threatened by or against Title or  its properties, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.  The
Title Shareholders do not have any knowledge of any material default with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.


 Section 1.10  Contracts.


(a)  There are no material contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which Title is a party or
by which any of its assets, products, technology, or properties are bound other
than those incurred in the ordinary course of business (as used in this
Agreement, a "material" contract, agreement, franchise, license agreement, debt
instrument or commitment is one which (i) will remain in effect for more than
six (6) months after the date of this Agreement and (ii) involves aggregate
obligations of at least Twenty-Five Thousand Dollars ($25,000) unless otherwise
disclosed pursuant to this Agreement);


(b)  All contracts, agreements, franchises, license agreements, and other
commitments, if any, to which Title is a party and which are material to the
operations of Title taken as a whole are valid and enforceable by Title in all
material respects, except as limited by bankruptcy and insolvency laws and by
other laws affecting the rights of creditors generally;


 
-4-

--------------------------------------------------------------------------------

 
 (c)  Title is not a party to or bound by, and the properties of Title are not
subject to, any contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award which materially and adversely affects, the business
operations, properties, assets, or condition of Title; and


(d)  Except as included or described in the Title Schedules, Title is not a
party to any oral or written (i) contract for the employment of any officer or
employee which is not terminable on thirty (30) days, or less notice; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan; (iii) agreement, contract, or indenture
relating to the borrowing of money; (iv) guaranty of any obligation, other than
one on which Title is a primary obligor, for the borrowing of money or
otherwise, excluding endorsements made for collection and other guaranties of
obligations which, in the aggregate do not exceed more than one (1) year or
providing for payments in excess of Ten Thousand Dollars ($10,000) in the
aggregate; (v) collective bargaining agreement; or (vi) agreement with any
present or former officer or director of Title.


Section 1.11  Material Contract Defaults.  Title is not in default in any
material respect under the terms of any outstanding material contract,
agreement, lease, or other commitment which is material to the business,
operations, properties, assets or condition of Title and there is no event of
default in any material respect under any such contract, agreement, lease, or
other commitment in respect of which Title has not taken adequate steps to
prevent such a default from occurring.


Section 1.12  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
an event of default under, or terminate, accelerate or modify the terms of any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which Title is a party or to which any of its
properties or operations are subject as of the date of this Agreement and/or as
of the Closing Date.


Section 1.13  Governmental Authorizations.  Except as set forth in the Title
Schedules, Title  has all licenses, franchises, permits, and other governmental
authorizations that are legally required to enable it to conduct its business in
all material respects as conducted on the date hereof.  Except for compliance
with federal, provincial and state securities and corporation laws, as
hereinafter provided, no authorization, approval, consent, or order of, or
registration, declaration, or filing with, any court or other governmental body
is required in connection with the execution and delivery by Title of this
Agreement and the consummation by Title of the transactions contemplated hereby.


 
-5-

--------------------------------------------------------------------------------

 
Section 1.14  Compliance With Laws and Regulations.  Except as set forth in the
Title Schedules, to the best of the knowledge of the Title Shareholders, Title
has complied with all applicable statutes and regulations of any federal,
provincial, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of Title or except to the
extent that noncompliance would not result in the occurrence of any material
liability for Title.


Section 1.15  Approval of Agreement.  The Directors of Title shall have
authorized the execution and delivery of this Agreement by Title and has
approved this Agreement and the transactions contemplated hereby.


Section 1.16  Material Transactions or Affiliations.  Set forth in the Title
Schedules is a description, if applicable, of every contract, agreement, or
arrangement between Title and any predecessor and any person who was at the time
of such contract, agreement, or arrangement an officer, director, or person
owning of record, or known by any Title Shareholder to own beneficially, five
percent (5%) or more of the issued and outstanding common stock of Title and
which is to be performed in whole or in part after the date hereof or which was
entered into not more than three (3) years prior to the date hereof. Except as
disclosed in the Title Schedules or otherwise disclosed herein, no officer,
director, or five percent (5%) shareholder of Title has, or has had since
January 25, 2006, any known interest, direct or indirect, in any transaction
with Title which was material to the business of Title.  There are no
commitments by Title, whether written or oral, to lend any funds, or to borrow
any money from, or enter into any other transaction with, any such affiliated
person.


Section 1.17   Title Schedules.  Title will deliver to the Company the following
schedules, if such schedules are applicable to the business of Title, which are
collectively referred to as the " Title Schedules" and which consist of separate
schedules dated as of the date of execution of this Agreement, all certified by
the principal executive officer of Title as complete, true, and correct as of
the date of this Agreement in all material respects, which schedules shall be
delivered within 10 days following the execution of this Agreement:


(a)  a schedule containing complete and correct copies of the Bylaws, Articles
of Incorporation or similar organizational documents of Title in effect as of
the date of this Agreement;


(b)  a schedule containing any Corporate Resolutions of the Shareholders
of  Title;


(c)  a schedule containing Minutes of meetings of the Board of Directors of
Title;


(d)  a schedule containing a list indicating the name and address of each
shareholder of Title together with the number of shares owned by him, her or it;


 
-6-

--------------------------------------------------------------------------------

 
(e)  a schedule listing any and all federal, provincial, state and local tax
identification numbers of Title and containing complete and correct copies of
all federal, provincial, state and local tax returns filed by Title;


(f)  a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed by Title.  Any fact known to be,
or to the best knowledge of the Title Shareholders or after reasonable
investigation, reasonably believed to be, contrary to any of the
representations, covenants, and warranties made in Article I are required to be
disclosed in the Title Schedules pursuant to this Section 1.17(f); and


(h)  a schedule of any and all limitations or qualifications or exceptions to
the representations, covenants and warranties of Title and the Title
Shareholders contained in Article 1 of this Agreement, if any.


Title shall cause the Title Schedules and the instruments and data delivered to
the Company hereunder to be promptly updated after the date hereof up to and
including the Closing Date.


Section 1.18  Valid Obligation.  This Agreement and all agreements and other
documents executed by Title in connection herewith constitute the valid and
binding obligation of Title, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefor may be brought.


Section 1.19  Acquisition of the Shares by the Title Shareholders. The Title
Shareholders are acquiring the Shares (as defined in Section 3.01) for their own
account without the participation of any other person and with the intent of
holding the Shares for investment and without the intent of participating,
directly or indirectly, in a distribution of the Shares, or any portion thereof,
and not with a view to, or for resale in connection with, any distribution of
the Shares, or any portion thereof. The Title Shareholders have read, understood
and consulted with their legal counsel regarding the limitations and
requirements of Section 5 of the Securities Act of 1933, as amended (the “1933
Act”).  The Title Shareholders will offer, sell, pledge, convey or otherwise
transfer the Shares, or any portion thereof, only if: (i) pursuant to an
effective registration statement under the 1933 Act and any and all applicable
state securities or Blue Sky laws or in a transaction which is otherwise in
compliance with the 1933 Act and such laws; or (ii) pursuant to a valid
exemption from registration.


Section 1.20  Exemption from Registration.  The Exchange and the transactions
contemplated thereby, meet an exemption from registration pursuant to Rule 506
of Regulation D promulgated under the 1933 Act.


 
-7-

--------------------------------------------------------------------------------

 
Section 1.21  Representations, Acknowledgements and Warranties of the Title
Shareholders. The Title Shareholders represent, acknowledge and warrant the
following to the Company, except as set forth on the Title Schedules (as
hereinafter defined, which shall contain any exceptions or qualifications to the
representations and warranties are set forth below), and agree that such
representations, acknowledgements and warranties shall be automatically
reconfirmed on the Closing Date:


(a)  Each Title Shareholder recognizes that the Shares have not been registered
under the 1933 Act, nor under the securities laws of any state and, therefore,
cannot be resold unless the resale of the Shares is registered under the 1933
Act or unless an exemption from registration is available.  Each Title
Shareholder may not sell the Shares without registering them under the 1933 Act
and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale.  The
Company is a “shell company” as defined under Rule 144 of the 1933 Act, and
therefore Rule 144 will not be available for sales of the Shares until such time
as the Company ceases to be a “shell company” and otherwise complies with Rule
144.  Each Title Shareholder agrees and confirms that they are familiar with
Rule 144 and the requirements thereof as they relate to “shell companies”;


(b)  Each Title Shareholder is acquiring the Shares for its own account for
long-term investment and not with a view toward resale, fractionalization or
division, or distribution thereof, and it does not presently have any reason to
anticipate any change in its circumstances, financial or otherwise, or
particular occasion or event which would necessitate or require the sale or
distribution of the Shares.  No one other than the Title Shareholder will have
any beneficial interest in said securities.  Each Title Shareholder agrees to
set forth the terms of its ownership, record address and tax id number on the
Type of Ownership Form, attached hereto as Exhibit A;


(c)  Each Title Shareholder acknowledges that it:


a.  is a “sophisticated investor”, and


b.  has had an opportunity to and in fact has thoroughly reviewed the Company’s
periodic report (Form 10-K and 10-Q) filings, current report filings (Form 8-K)
and the audited and unaudited financial statements, risk factors, results of
operations and related business disclosures described therein at http:///www.
SEC. gov (“EDGAR”);  has had a reasonable opportunity to ask questions of and
receive answers and to request additional relevant information from a person or
persons acting on behalf of the Company regarding such information; and has no
pending questions as of the date of this Agreement;


(d)  Each Title Shareholder has such knowledge and experience in financial and
business matters such that the Title Shareholder is capable of evaluating the
merits and risks of an investment in the Shares and of making an informed
investment decision, and does not require a representative in evaluating the
merits and risks of an investment in the Shares;


 
-8-

--------------------------------------------------------------------------------

 
(e)  Each Title Shareholder recognizes that an investment in the Company is a
speculative venture and that the total amount of consideration tendered in
connection with the Exchange Offer is placed at the risk of the business and may
be completely lost.  The ownership of the Shares as an investment involves
special risks;


(f)  Each Title Shareholder realizes that the Shares cannot readily be sold as
they will be restricted securities and therefore the Shares must not be accepted
in the Exchange Offer unless such Title Shareholder has liquid assets sufficient
to assure that such purchase will cause no undue financial difficulties and such
Title Shareholder can provide for current needs and possible personal
contingencies;


(g)  Each Title Shareholder confirms and represents that it is able (i) to bear
the economic risk of its investment, (ii) to hold the Shares for an indefinite
period of time, and (iii) to afford a complete loss of its investment.  Each
Title Shareholder also represents that it has (i) adequate means of providing
for its current needs and possible personal contingencies, and (ii) has no need
for liquidity in this particular investment;


(h)  All information which each Title Shareholder has provided to the Company
concerning such Title Shareholder's financial position and knowledge of
financial and business matters is correct and complete as of the date hereof,
and if there should be any material change in such information prior to the
Closing Date,  such Title Shareholder will immediately provide the Company with
such information;


(i)  Each Title Shareholder has carefully considered and has, to the extent it
believes such discussion necessary, discussed with its professional, legal, tax
and financial advisors, the suitability of an investment in the Shares for its
particular tax and financial situation and  its advisers, if such advisors were
deemed necessary, have determined that the Shares are a suitable investment for
it; and


(j)  Each Title Shareholder has not become aware of and has not been offered the
Shares by any form of general solicitation or advertising, including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine, or other similar media or television or radio
broadcast or any seminar or meeting where, to such Title Shareholder’s
knowledge, those individuals that have attended have been invited by any such or
similar means of general solicitation or advertising.


Section 1.22  Insider Trading.  Each Title Shareholder certifies and confirms
that it has not personally, nor through any third parties, purchased, nor caused
to be purchased in the public marketplace any publicly-traded shares of the
Company.  Each Title Shareholder further certifies and confirms that it has not
communicated the nature of the transactions contemplated herein, is not aware of
any disclosure of non-public information regarding the Company or the
transactions contemplated herein, and is not a party to any insider trading in
the Company’s securities.  Each Title Shareholder further certifies and confirms
that it has not “tipped” any related parties nor third parties regarding the
transactions contemplated herein, and/or advised any parties to purchase shares
of the Company’s securities in the marketplace.


 
-9-

--------------------------------------------------------------------------------

 
ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY


As an inducement to, and to obtain the reliance of the Title Shareholders,
except as set forth in the Company Schedules (as hereinafter defined), the
Company represents and warrants as follows:


Section 2.01  Organization.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Florida
and has the corporate power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets, to carry on its
business in all material respects as it is now being conducted and as
contemplated after the Exchange, and except where failure to be so qualified
would not have a material adverse effect on its business, there is no
jurisdiction in which it is not qualified in which the character and location of
the assets owned by it or the nature of the business transacted by it requires
qualification.  Included in the Company Schedules are complete and correct
copies of the Articles of Incorporation and Bylaws (or similar organizational
documents) of the Company as in effect on the date hereof. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of the Company's Articles of
Incorporation or Bylaws (or similar organizational documents).  The Company has
taken all action required by law, its Articles of Incorporation, its Bylaws (or
similar organizational documents), or otherwise to authorize the execution and
delivery of this Agreement, and the Company has full power, authority, and legal
right and has taken all action required by law, its Articles of Incorporation,
Bylaws, (or similar organizational documents) or otherwise to consummate the
transactions herein contemplated.


Section 2.02  Capitalization.  The Company is authorized to issue 200,000,000
shares of Common Stock, and has 121,272,587 shares of Common Stock outstanding
as of the date of this Agreement and shall not issue any additional shares of
Common Stock or preferred stock prior to Closing without the prior written
consent of the Title Shareholders.  All issued and outstanding shares are
legally issued, fully paid, and non-assessable and not issued in violation of
the preemptive or other rights of any person.


Section 2.03  Subsidiaries and Predecessor Corporations.  The Company does not
have any predecessor corporation(s) or subsidiary(ies), and does not own,
beneficially or of record, any shares of any other corporation, other than as
set forth on Schedule 2.03, attached hereto.


 
-10-

--------------------------------------------------------------------------------

 
Section 2.04  Financial Statements.


(a)  The Company has no liabilities with respect to the payment of any federal,
provincial, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.


(b)  The books and records, financial and otherwise, of the Company are in all
material respects complete and correct and have been maintained in accordance
with good business and accounting practices.  All financial statements are
audited through May 31, 2009.


Section 2.05  Information.  The information concerning the Company set forth in
this Agreement and the Company Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  In addition,
the Company has fully disclosed in writing to Title (through this Agreement or
the Company Schedules) all information, relating to matters involving the
Company or its assets or its present or past operations or activities which (i)
indicated or may indicate, in the aggregate, the existence of a greater than
Twenty-Five Thousand Dollars ($25,000) liability or diminution in value, (ii)
have led or may lead to a competitive disadvantage on the part of the Company or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on the
transactions contemplated herein or on the Company, its assets, or its
operations or activities as presently conducted or as contemplated to be
conducted after the Closing Date, including, but not limited to, information
relating to governmental, employee, environmental, litigation and securities
matters and transactions with affiliates.


Section 2.06  Convertible Securities, Options or Warrants.  There are no
existing convertible securities, options, warrants, calls, or commitments of any
character relating to the authorized and unissued stock of the Company, except
as otherwise set forth in the Company Schedules and/or described in the
Company’s EDGAR filings.


Section 2.07  Absence of Certain Changes or Events.  Except as disclosed in
Schedule 2.07, or provided in writing to Title, since the date of the Company’s
February 28, 2010 balance sheet for the Company as otherwise set forth in the
Company Schedules:


(a)  There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;


(b)  The Company has not and will not (i) amend its Articles of Incorporation or
Bylaws (or similar organizational documents) except to complete the performance
of the Company as set forth herein and/or to re-domicile to the State of
Florida; (ii) declare or make, or agree to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchase or redeem, or agree to purchase or redeem, any of its capital stock;
(iii) waive any rights of value which in the aggregate are outside of the
ordinary course of business or material considering the business of the Company;
(iv) make any material change in its method of management, operation, or
accounting; (v) enter into any transaction or agreement other than in the
ordinary course of business, except as between Title, the Company and Electric
Beverage Company, Inc., as set forth in the Amended and Restated Distribution
Agreement; (vi) make any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increase the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceeds Ten Thousand Dollars
($10,000); or (viii) make any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees; and


 
-11-

--------------------------------------------------------------------------------

 
(c)  The Company has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the Company.


Section 2.08  Title and Related Matters.  The Company has good and marketable
title to all of its properties, inventory, interest in properties, and assets,
real and personal, which are reflected in the most recent Company balance sheet
or acquired after that date (except properties, inventory, interest in
properties, and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges, or
encumbrances except (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not materially detract
from or interfere with the present or proposed use of the properties subject
thereto or affected thereby or otherwise materially impair present business
operations on such properties; and (c) as described in the Company
Schedules.  Except as set forth in the Company Schedules, the Company owns, free
and clear of any liens, claims, encumbrances, royalty interests, or other
restrictions or limitations of any nature whatsoever, any and all products it is
currently manufacturing, including the underlying technology and data, and all
procedures, techniques, marketing plans, business plans, methods of management,
or other information utilized in connection with the Company's business.  Except
as set forth in the Company Schedules, no third party has any right to, and the
Company has not received any notice of infringement of or conflict with asserted
rights of others with respect to any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names, or
copyrights which, individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a materially adverse effect
on the business, operations, financial condition, income, or business prospects
of the Company or any material portion of its properties, assets, or rights.


Section 2.09  Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality,
or any circumstance which after reasonable investigation would result in the
discovery of such default.


Section 2.10  Contracts.  Except as otherwise set forth in the Company
Schedules:


(a)  The Company is not a party to, and its assets, products, technology and
properties are not bound by, any material contract, franchise, license
agreement, agreement, debt instrument or other commitments whether such
agreement is in writing or oral;


 
-12-

--------------------------------------------------------------------------------

 
(b)  All contracts, agreements, franchises, license agreements, and other
commitments to which the Company is a party or by which its properties are bound
and which are material to the operations of the Company taken as a whole are
valid and enforceable by the Company in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally;


(c)  The Company is not a party to or bound by, and the properties of the
Company are not subject to any contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of the Company; and


 (d)  Except as included or described in the Company Schedules or reflected in
the most recent Company balance sheet, the Company is not a party to any oral or
written (i) contract for the employment of any officer or employee which is not
terminable on thirty (30) days, or less notice; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (iii) agreement, contract, or indenture relating to the
borrowing of money, (iv) guaranty of any obligation, other than one on which the
Company is a primary obligor all of which are reflected in the Company balance
sheet, for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations which, in the aggregate do not
exceed more than one year or providing for payments in excess of One Thousand
Dollars ($1,000) in the aggregate; (v) collective bargaining agreement; or (vi)
agreement with any present or former officer or director of the Company.


Section 2.11  Material Contract Defaults.  The Company is not in default in any
respect under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets or
condition of the Company and there is no event of default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which the Company has not taken adequate steps to prevent such a
default from occurring.


Section 2.12  No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or to which any of its assets or operations are subject.


 
-13-

--------------------------------------------------------------------------------

 
Section 2.13  Governmental Authorizations.  The Company has all licenses,
franchises, permits, and other governmental authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof.  Except for compliance with federal,
provincial and state securities or corporation laws, as hereinafter provided, no
authorization, approval, consent or order of, or registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby.


Section 2.14  Compliance With Laws and Regulations.  To the best of its
knowledge, the Company has complied with all applicable statutes and regulations
of any federal, provincial, state, or other applicable governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
the Company or except to the extent that noncompliance would not result in the
occurrence of any material liability.  This compliance includes, but is not
limited to, the filing of all reports, filings and schedules to date with
federal, provincial and state securities authorities.


Section 2.15  Approval of Agreement.  The Board of Directors of the Company will
authorize the execution and delivery of this Agreement by the Company and
approve this Agreement and the transactions contemplated hereby prior to the
Closing Date.


Section 2.16  Material Transactions or Affiliations.  Except as disclosed herein
and in the Company Schedules, there exists no contract, agreement or arrangement
between the Company and any predecessor and any person who was at the time of
such contract, agreement or arrangement an officer, director, or person owning
of record or known by the Company to own beneficially, five percent (5%) or more
of the issued and outstanding Common Stock of the Company and which is to be
performed in whole or in part after the date hereof or was entered into not more
than three years prior to the date hereof.  Neither any officer, director, nor
five percent (5%) shareholder of the Company has, or has had since inception of
the Company, any known interest, direct or indirect, in any such transaction
with the Company which was material to the business of the Company.  The Company
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
person.


Section 2.17  The Company Schedules.  No later than 10 days from the execution
of this Agreement, the Company will deliver to Title the following schedules,
which are collectively referred to as the "Company Schedules" and which consist
of separate schedules, which are dated the date of this Agreement, all certified
by the chief executive officer of the Company to be complete, true, and accurate
in all material respects as of the date of this Agreement:


 
-14-

--------------------------------------------------------------------------------

 
(a)  a certified list from the Company’s Transfer Agent setting forth the name
and address of each shareholder of the Company together with the number of
shares owned by him, her or it;


(b)  a schedule listing any and all federal, provincial, state and local tax
identification numbers of the Company and containing complete and correct copies
of all federal, provincial, state and local tax returns filed by the Company;


(c)  a schedule containing complete, correct and file stamped copies of the
Bylaws, Articles of Incorporation or similar organizational documents of the
Company in effect as of the date of this Agreement;


(d)  a schedule containing any Corporate Resolutions of the Shareholders of the
Company;


(e)  a schedule containing Minutes of meetings of the Board of Directors of the
Company; and


(f)  a schedule setting forth any other information, together with any required
copies of documents, required to be disclosed by the Company.  Any fact known to
be, or to the best knowledge of the Company after reasonable investigation,
reasonably believed to be, contrary to the representations, covenants, and
warranties made in Article II are required to be disclosed in the Company
Schedules pursuant to this Section 2.17(f).


The Company shall cause the Company Schedules and the instruments and data
delivered to Title hereunder to be promptly updated after the date hereof up to
and including the Closing Date to include any material changes in such
information not otherwise provided to Title in writing.


Section 2.18  Valid Obligation.  This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


Section 2.19  Reporting Requirements of the Company.  The Company is subject to
the reporting and filing requirement of the Securities Act of 1933, as amended
(the “Securities Act”),.  The Company is not aware of any deficient or
outstanding filings or comments with the Securities and Exchange Commission as
of the date of this Agreement in connection with such Securities Act filing
requirements.


 
-15-

--------------------------------------------------------------------------------

 
Section 2.20  Quotation on the Over-The-Counter Bulletin Board.  The Company’s
Common Stock is quoted on the Over-The-Counter Bulletin Board under the symbol
“BGEM” and the Company will retain such quotation on the Over-The-Counter
Bulletin Board following the Closing of the transactions contemplated herein.


ARTICLE III
PLAN OF EXCHANGE


Section 3.01  The Exchange.


(a)  On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date (as defined below), Title and the Title Shareholders shall
accept the Exchange Offer described herein and shall assign, transfer and
deliver, free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description, the shares of
Title set forth herein, in the aggregate constituting no less than One Hundred
Percent (100%) of the issued and outstanding shares of Title; and shall further
transfer all rights and ownership to the Revenues (as defined below) to the
Company at the Closing.


(b)  The Company shall accept the Exchange Offer, and shall, on the terms and
conditions set forth in this Agreement, issue the Title Shareholders (excluding
Allan Sepe, as provided for in Section 3.01(c), below) an aggregate of
20,000,000 shares of the Company’s common stock (the “Common Shares”) in
consideration for One Hundred Percent (100%) of the ownership interests of Title
and provide Mr. Sepe the consideration set forth below in Section 3.01(c).


(c)  The 80,000,000 shares of Title common stock held by Allan Sepe shall be
transferred to the Company in consideration for the issuance by the Company to
Mr. Sepe of 1,000 shares of the Company’s Series A Preferred Stock, with such
rights and obligations as set forth on the attached Designation of the Company’s
Series A Preferred Stock, attached hereto as Exhibit B (the “Preferred Stock”
and together with the Common Shares, the “Shares”), which Preferred Stock the
Company agrees to promptly designate following the parties entry into this
Agreement, and Mr. Sepe agrees to waive any rights he may have to receive Shares
in the Company in connection with such exchange or this Agreement in
consideration for such Preferred Stock.


Section 3.02  Closing.  The closing (“Closing”) of the transaction contemplated
by this Agreement shall occur automatically, and without any further required
action from either Party, upon the satisfaction of the Closing Conditions
(described below) which date shall in no event be later than ____________, 2010,
unless such date is extended in writing by the mutual consent of all Parties
(the "Closing Date").


(a)  The following “Closing Conditions” shall have occurred, or have been waived
by Title and the Company in writing, prior to the Closing Date:


 
-16-

--------------------------------------------------------------------------------

 
(i)  The Exchange shall have been approved, and Shares delivered in accordance
with Section 3.01.  The Board of Directors of the Company shall have approved
the transactions contemplated by this Agreement; and


(ii)  Title shall have obtained an audit of its operations and pro forma
financial information as required by Form 8-K and Regulation S-X of the
Securities Act of 1933, as amended, in acceptable form to the Company (the
“Audit”);


(iii)  The Company shall have delivered documentation of the designation of the
Preferred Stock and the issuance of the Preferred Stock to Mr. Sepe (as provided
above in Section 3.01(c)); and


(iv)  The Company shall have complied with all of the requirements of Article
VI, below; and


(b)           Promptly following Closing, the following will occur:


(i)  Title shall surrender the certificates evidencing One Hundred Percent
(100%) of the shares of Title, duly endorsed with Medallion Guaranteed stock
powers so as to make the Company the sole owner thereof;


(ii)  Title shall supply the Company with Minutes of the Board of Directors of
Title approving and consenting to this Agreement and the transactions
contemplated herein;


(iii)  The Company will issue and deliver Common Shares in the name of the Title
Shareholders (other than Allan Sepe), pro rata with their ownership of Title, in
accordance with this Agreement;


(iv)  The Company and Title shall execute, acknowledge, and deliver (or shall
ensure to be executed, acknowledged, and delivered) any and all certificates,
opinions, financial statements, schedules, agreements, resolutions, rulings or
other instruments required by this Agreement to be so delivered at or prior to
the Closing, together with such other items as may be reasonably requested by
the Parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.


 
-17-

--------------------------------------------------------------------------------

 
Section 3.03  Tradability of Shares. The Shares to be issued to the Title
Shareholders have not been registered under the 1933 Act, nor registered under
any state securities law, and are "restricted securities" as that term is
defined in Rule 144 under the 1933 Act.  The securities may not be offered for
sale, sold or otherwise transferred except pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from registration
under the 1933 Act. The Shares will bear the following restrictive legend:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED, PLEDGED, OR HYPOTHECATED WITHOUT EITHER:  i)
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR ii) SUBMISSION TO THE CORPORATION OF AN OPINION OF COUNSEL,
SATISFACTORY TO THE CORPORATION THAT SAID SHARES AND THE TRANSFER THEREOF ARE
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 AND
APPLICABLE STATE SECURITIES LAWS.”


Section 3.04  Termination.


(a)  This Agreement may be terminated by either the Board of Directors of the
Company, Title or the Title Shareholders at any time prior to the Closing Date
if:


(i)  there shall be any actual or threatened action or proceeding before any
court or any governmental body which shall seek to restrain, prohibit, or
invalidate the transactions contemplated by this Agreement and which, in the
judgment of such Board of Directors or shareholders, made in good faith and
based upon the advice of its legal counsel, makes it inadvisable to proceed with
the Exchange;


(ii)  any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
(which does not include the Securities and Exchange Commission) or in the
judgment of such Board of Directors or shareholders, made in good faith and
based on the advice of counsel, there is substantial likelihood that any such
approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the Exchange; or


In the event of termination pursuant to this paragraph, no obligation, right or
liability shall arise hereunder, and each party shall bear all of the expenses
incurred by it in connection with the negotiation, drafting, and execution of
this Agreement and the transactions herein contemplated.


 
-18-

--------------------------------------------------------------------------------

 
No revenue ruling or opinion of counsel will be sought as to the tax-free nature
of the subject Exchange and such tax treatment is not a condition to Closing
herein.


ARTICLE IV

SPECIAL COVENANTS


Section 4.01  Access to Properties and Records.  The Company and Title will each
afford to the officers and authorized representatives of the other reasonable
access to the properties, books and records of the Company or Title, as the case
may be, in order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of the Company or Title, as
the case may be, as the other shall from time to time reasonably request.  Any
such investigation and examination shall be conducted at reasonable times and
under reasonable circumstances, and each party hereto shall cooperate fully
therein.  No investigation by a party hereto shall, however, diminish or waive
in any way any of the representations, warranties, covenants or agreements of
the other party under this Agreement.  In order that each party may investigate
as it may wish the business affairs of the other, each party shall furnish the
other during such period with all of such information and copies of such
documents concerning the affairs of it as the other party may reasonably
request, and cause its officers, employees, consultants, agents, accountants,
and attorneys to cooperate fully in connection with such review and examination,
and to make full disclosure to the other parties all material facts affecting
its financial condition, business operations, and the conduct of operations.


Section 4.02  Delivery of Books and Records and Bank Accounts.  At the Closing,
the Company shall deliver to Title copies of the corporate minute books, books
of account, contracts, records, and all other books or documents including the
bank accounts of the Company now in the possession of the Company or its
representatives.


Section 4.03  Third Party Consents and Certificates.  The Company and Title
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.


Section 4.04  Actions Prior to Closing.


(a)  From and after the date of this Agreement until the Closing Date and except
as set forth in the Company Schedules or the Title Schedules, or as permitted or
contemplated by this Agreement, the Company and Title, respectively (subject to
paragraph (b) below), will each:


 
-19-

--------------------------------------------------------------------------------

 
(i)  carry on its business in substantially the same manner as it has
heretofore;


(ii)  maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;


(iii)  maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;


(iv)  use good faith efforts to perform in all material respects all of its
obligations under material contracts, leases, and instruments relating to or
affecting its assets, properties, and business;


(v)  use its good faith efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and


(vi)  fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal, provincial and state laws and all rules,
regulations, and orders imposed by federal, provincial or state governmental
authorities.


(b)  From and after the date of this Agreement until the Closing Date, neither
the Company nor Title will:


(i)  make any changes in their Certificates of Incorporation or Bylaws, except
as otherwise provided in this Agreement;


(ii)  take any action described in Section 1.07 in the case of Title, or in
Section 2.07, in the case of the Company (all except as permitted therein or as
disclosed in the applicable party's schedules);


(iii)  enter into or amend any contract, agreement, or other instrument of any
of the types described in such party's schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or


(iv)  sell any assets or discontinue any operations, sell any shares of capital
stock (other than as contemplated in this Section 4.04) or conduct any similar
transactions other than in the ordinary course of business.


 
-20-

--------------------------------------------------------------------------------

 


Section 4.05  Indemnification.


(a)  Indemnification of the Company.  Subject to the terms and conditions of
this Section 4.05(a), Title and the Title Shareholders agree to jointly and
severally, indemnify, defend and hold harmless the Company, its respective
affiliates, its respective present and former directors, officers, shareholders,
employees, attorneys and agents and its respective heirs, executors,
administrators, successors and assigns (the “Company Indemnified Persons”), from
and against any and all claims, liabilities and losses which may be imposed on,
incurred by or asserted against any Company Indemnified Person, arising out of
or resulting from, directly or indirectly:


(i)  the inaccuracy of any representation or breach of any warranty of Title or
the Title Shareholders contained in or made pursuant to this Agreement which was
not disclosed to the Company in writing prior to the Closing;


(ii)  the breach of any covenant or agreement of  Title or the Title
Shareholders contained in this Agreement; or


(iii)  any claim to fees or costs for alleged services by a broker, agent,
finder or other person claiming to act in a similar capacity at the request
of  Title or the Title Shareholders in connection with this Agreement;


provided, however, that  Title and the Title Shareholders shall not be liable
for any portion of any claims, liabilities or losses resulting from a material
breach by the Company, of any of its obligations under this Agreement or from
the Company’s gross negligence, fraud or willful misconduct.  The
indemnification provided for in this Section shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


(b)  Indemnification of Title.  Subject to the terms and conditions of this
Section 4.05(b), from and after the Closing, the Company agrees to indemnify,
defend and hold harmless Title, its respective affiliates, its respective
present and former directors, officers, shareholders, employees, attorneys and
agents and its respective heirs, executors, administrators, successors and
assigns and the Title Shareholders (the “Title Indemnified Persons”), from and
against any and all claims, liabilities and losses which may be imposed on,
incurred by or asserted against any Title Indemnified Person, arising out of or
resulting from, directly or indirectly:


(i)  the inaccuracy of any representation or breach of any warranty of the
Company contained in or made pursuant to this Agreement which was not disclosed
to Title in writing prior to the Closing;


(ii)  the breach of any covenant or agreement of the Company contained in this
Agreement;


 
-21-

--------------------------------------------------------------------------------

 
(iii)  any claim to fees or costs for alleged services rendered by a broker,
agent, finder or other person claiming to act in a similar capacity at the
request of the Company in connection with this Agreement;


provided, however, that the Company shall not be liable for any portion of any
claims, liabilities or losses resulting from a material breach by Title or the
Title Shareholders of their obligations under this Agreement or from Title’s or
any Title Indemnified Persons’ gross negligence, fraud or willful
misconduct.  The indemnification provided for in this Section shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement.


Section 4.06  Indemnification of Subsequent Corporate Actions. Title hereby
represents and warrants that it will indemnify and hold harmless any officer,
director, controlling shareholder, attorney, agent or representative of the
Company, or any other person affiliated with the Company, from any decisions,
activities, or conduct of the Company subsequent to the Closing Date of the
transactions contemplated by this Agreement.


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY


The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


Section 5.01  Ownership of Title.  Prior to the Closing Date, the Title
Shareholders shall have demonstrated to the Company, with evidence reasonably
satisfactory to the Company, that the Title Shareholders are the owners of all
of the outstanding securities of Title.


Section 5.02  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by Title and the Title Shareholders in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this
Agreement).  Title and the Title Shareholders shall have performed or complied
with all covenants and conditions required by this Agreement to be performed or
complied with by Title or the Title Shareholders prior to or at the
Closing.  The Company shall be furnished with a certificate, signed by a duly
authorized executive officer of Title and dated the Closing Date, to the
foregoing effect.


Section 5.03  Officer's Certificate.  The Company shall have been furnished with
a certificate dated the Closing Date and signed by a duly authorized officer of
Title to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of Title threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the Title Schedules, by or
against Title, which might result in any material adverse change in any of the
assets, properties, business, or operations of Title.


 
-22-

--------------------------------------------------------------------------------

 
Section 5.04  No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any material change in the financial condition,
business, or operations of Title nor shall any event have occurred which, with
the lapse of time or the giving of notice, is determined to be unacceptable by
the Company in its reasonable discretion.


Section 5.05  Approval by Title.  The Exchange shall have been approved, and
Shares delivered in accordance with Section 3.01, by Title and the Title
Shareholders.  The Board of Directors of Title shall have approved the
transactions contemplated by this Agreement.


Section 5.06  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 5.07  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and Title after the Closing Date on the basis as
presently operated shall have been obtained.


Section 5.08  Audit.  Title shall have obtained an Audit in acceptable form to
the Company.
 
 
ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF
TITLE AND THE TITLE SHAREHOLDERS


The obligations of Title and the Title Shareholders under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:


Section 6.01  Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing
Date.  Additionally, the Company shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by the Company and shall have satisfied all conditions set forth herein
prior to or at the Closing.  Title shall have been furnished with certificates,
signed by duly authorized executive officers of the Company and dated the
Closing Date, to the foregoing effect.


 
-23-

--------------------------------------------------------------------------------

 
Section 6.02  Officer's Certificate.  Title shall have been furnished with
certificates dated the Closing Date and signed by the duly authorized executive
officer of the Company, to the effect that no litigation, proceeding,
investigation or inquiry is pending, or to the best knowledge of the Company
threatened, which might result in an action to enjoin or prevent the
consummation of the transactions contemplated by this Agreement  or, to the
extent not disclosed in the Company Schedules, by or against the Company, which
might result in any material adverse change in any of the assets, properties or
operations of the Company.


Section 6.03  No Material Adverse Change.  Prior to the Closing Date, there
shall not have occurred any change in the financial condition, business or
operations of the Company nor shall any event have occurred which, with the
lapse of time or the giving of notice, is determined to be unacceptable by Title
or the Title Shareholders.


Section 6.04  No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.


Section 6.05  Consents.  All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company and Title after the Closing Date on the basis as
presently operated shall have been obtained.


Section 6.06  Other Items.  Title shall have received further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as Title may reasonably request.


ARTICLE VII
MISCELLANEOUS


Section 7.01  No Bankruptcy and No Criminal Convictions.  None of the Parties to
this Agreement, or their officers, directors or affiliates, promoters,
beneficial shareholders or control persons, nor any predecessor thereof have
been subject to the following (unless otherwise disclosed in the Title Schedules
or Company Schedules):



 
(a)
Any bankruptcy petition filed by or against any business of which such person
was a general partner or executive officer within the past five (5) years;




 
(b)
Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);



 
-24-

--------------------------------------------------------------------------------

 

 
(c)
Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and

 

 
(d)
Being found by a court of competent jurisdiction (in a civil action), the
Securities and Exchange Commission (the “SEC”) or the Commodity Futures Trading
Commission to have violated a federal, provincial or state securities or
commodities law, and the judgment has not been reversed, suspended, or vacated.



Section 7.02  Broker/Finder’s Fee.  No broker’s or finder’s fee will be paid in
connection with the transaction contemplated by this Agreement other than fees
payable to persons registered as broker-dealers pursuant to Section 15 of the
Securities Exchange Act of 1934.  The Company and Title agree that, except as
set forth herein and on Schedule 8.02 attached hereto, there were no brokers or
finders involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement.  The Company, and
Title, each agree to indemnify the other against any claim by any third person
other than those described above for any commission, brokerage, or finder's fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.03  Governing Law and Arbitration.  This Agreement shall be governed
by, enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of Florida without giving effect to principles of conflicts of law
thereunder.  All controversies, disputes or claims arising out of or relating to
this Agreement shall be resolved by binding arbitration.  The arbitration shall
be conducted in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  All arbitrators shall possess such experience in, and
knowledge of, the subject area of the controversy or claim so as to qualify as
an “expert” with respect to such subject matter. The governing law for the
purposes of any arbitration arising hereunder shall be in Miami Dade County,
Florida.  The prevailing party shall be entitled to receive its reasonable
attorney’s fees and all costs relating to the arbitration.  Any award rendered
by arbitration shall be final and binding on the parties, and judgment thereon
may be entered in any court of competent jurisdiction.


Section 7.04  Notices.  Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (b) hand delivery; (c) facsimile transmission; or (d) overnight
courier service, to the parties at the following addresses or facsimile numbers:


 
-25-

--------------------------------------------------------------------------------

 
If to the Company, to:                          Blue Gem Enterprise, Inc.
Allan Sepe
Blue Gem Enterprise, Inc.
12805 N. W. 42 Ave.
Opa-locka, Florida, 33054
                                                                          
Phone: ________________________
Fax:  ________________________


With copies to:                                     David M. Loev, Esq.
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
(713) 524-4110 - phone
(713) 524-4122 - fax


If to Title, to:                                         Title Beverage
Distribution, Inc.
Attn: Allan Sepe
9014 N.W. 105th Way
Medley, FL 33178
Phone: ________________________
Fax:  ________________________




With a copies to:                                  David M. Loev, Esq.
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
(713) 524-4110 - phone
(713) 524-4122 - fax


or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this
Section.  Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given: (A) in the case of a
notice sent by regular or registered or certified mail, three business days
after it is duly deposited in the mails; (B) in the case of a notice delivered
by hand, when personally delivered; (C) in the case of a notice sent by
facsimile, upon transmission subject to telephone confirmation of receipt; and
(D) in the case of a notice sent by overnight mail or overnight courier service,
the next business day after such notice is mailed or delivered to such courier,
in each case given or addressed as aforesaid.


Section 7.05  Attorney's Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney's fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.


 
-26-

--------------------------------------------------------------------------------

 
Section 7.06  Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge (through
no fault or action of the Party holding such information on behalf of the other
Party), or is required by a court of competent jurisdiction to be published; or
(ii) to the extent that such data or information must be used or disclosed in
order to consummate the transactions contemplated by this Agreement.  In the
event of the termination of this Agreement, each party shall return to the other
party all documents and other materials obtained by it or on its behalf and
shall destroy all copies, digests, work papers, abstracts or other materials
relating thereto, and each party will continue to comply with the
confidentiality provisions set forth herein.  Title further agrees and consents
to the disclosure by the Company of any material information regarding Title
which the Company or its counsel deems necessary for disclosure in the Company’s
public filings on EDGAR in connection with the Company’s current or periodic
report filings.  The Company shall be required to obtain the prior consent of
Title to publicly disclose such information, which consent shall not be
unreasonably withheld, and shall be provided on a timely consistent with the
Company’s filing obligations under Form 8-K and/or the Securities Act of 1933,
as amended or the Securities Act of 1934, as amended, if necessary.  The Company
shall use its best efforts to avoid the disclosure of any competitive pricing or
specific customer information to the public.


Section 7.07  Publicity.  Prior to or after the Closing of the transaction
contemplated herein, any announcement, or press or news release by Title or its
shareholders, employees, officers, directors, or agents shall be reviewed and
approved by the Company prior to its release, subject to any requirements of
law. The Company shall be allowed to make any announcements relating to this
Agreement or the transactions contemplated herein, and shall be allowed to file
this Agreement and any exhibits or related agreements as may be required
pursuant to the Company’s public reporting obligations with the Securities and
Exchange Commission, subject to prior approval by Title, which approval shall
not be unreasonably withheld. Prior to the Closing and prior to the Closing
Date, Title shall make no announcements relating to this Agreement, the Company
or the transactions contemplated herein without the prior written consent of the
Company, which approval will not be unreasonably withheld.


Section 7.08  Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party's schedules delivered
pursuant to this Agreement.


Section 7.09  Third Party Beneficiaries.  This contract is strictly between the
Company and Title, and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.


 
-27-

--------------------------------------------------------------------------------

 
Section 7.10  Expenses.  The Company and Title each hereto agree to pay their
own costs and expenses incurred in negotiating this Agreement including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby, and those costs and expenses
incurred in consummating the transactions described herein..


Section 7.11  Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, term sheets, understandings and negotiations, written or oral,
with respect to such subject matter.


Section 7.12  Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two (2)
years.


Section 7.13  Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


Section 7.14  Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may by amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.


Section 7.15  Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its reasonable best efforts to perform or fulfill
all conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective this Agreement and the transactions
contemplated herein.


Section 7.16  Remedies.  The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate.  As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.


 
-28-

--------------------------------------------------------------------------------

 
Section7.17  Construction.  The Parties acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the Parties hereto.  In
this Agreement, the word “include”, “includes”, “including” and “such as” are to
be construed as if they were immediately followed by the words, without
limitation.


Section 7.18  Severability.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


Section 7.19  Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the Parties.


Section 7.19  Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original.  A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.


















[Remainder of page left intentionally blank. Signature page follows.]




 
-29-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.



 
BLUE GEM ENTERPRISE, INC.
     
By: /s/ Allan Sepe
     
Its: CEO
     
Printed Name: Allan Sepe
 
   
TITLE BEVERAGE DISTRIBUTION, INC.
     
By: /s/ Allan Sepe
     
Its: CEO
     
Printed Name: Allan Sepe

 
 


TITLE SHAREHOLDERS:




/s/ Allan Sepe
Allen Sepe 80,000,000 Shares


/s/ Robert Friedopfer
Robert Friedopfer 10,000,000 Shares


/s/ Ronny Halperin
Ronny Halperin 10,000,000 Shares
 
 
-30-

--------------------------------------------------------------------------------

 
EXHIBIT A
TYPE OF OWNERSHIP FORM


(CHECK ONE):



 
INDIVIDUAL OWNERSHIP (one signature required)



_____
TRUST (please include name of trust, name of trustee, and date trust was formed
and copy of the Trust Agreement or other authorization)



_____
PARTNERSHIP (please include a copy of the Partnership Agreement authorizing
signature)




 
CORPORATION (please include a certified corporate resolution authorizing
signature)



________________________________________________________________________
Please print here the exact name (registration)
Such Title Shareholder desires to appear in the records of the Company.


________________________________________________________________________
Please print here the exact address
 Such Title Shareholder desires to appear in the records of the Company.


________________________________________________________________________
If interest payments are to be made to an address other than that shown above
(i.e., a
brokerage account), please print here such address and account designation.


Signature:


By: _________________________


Printed Name: ______________________


If on behalf of Entity:


Entity Name: ___________________


Signatories Position with Entity: ___________________


Beneficial Owner of Shares Owned by Entity: _____________________


Address: ____________________________________________________________
Tax Id Number: ______________________________
Telephone Number:  (          ) - _____ - _______


 
-31-

--------------------------------------------------------------------------------

 